

116 HR 4233 IH: Options Market Stability Act of 2019
U.S. House of Representatives
2019-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4233IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2019Mr. Gooden introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Federal banking agencies to increase the risk-sensitivity of the capital treatment
			 of certain centrally cleared exchange-listed derivatives, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Options Market Stability Act of 2019. 2.Derivative contracts (a)DefinitionsIn this section, the terms depository institution and depository institution holding company have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (b)RequirementNot later than December 31, 2019, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the Comptroller of the Currency shall—
 (1)jointly issue a final rule relating to the notice of proposed rule making entitled Standardized Approach for Calculating the Exposure Amount of Derivative Contracts (83 Fed. Reg. 64660; December 17, 2018); or (2)implement relief that allows for the adoption of a methodology for calculating the counterparty credit risk exposure, at default, of a depository institution, depository institution holding company, or affiliate thereof to a client arising from a guarantee provided by the depository institution, depository institution holding company, or affiliate thereof to a central counterparty in respect of the client’s performance under an exchange-listed derivative contract cleared through that central counterparty pursuant to the risk-based and leverage-based capital rules applicable to depository institutions and depository institution holding companies under parts 3, 217, and 324 of title 12, Code of Federal Regulations, that reflects the economic value of delta weighting and netting.
				